Citation Nr: 0430508	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for residuals of eye 
trauma, identified as defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to June 
1943, and from May 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO denied the veteran's claim for a compensable rating 
for his bilateral eye disability.  The veteran filed a notice 
of disagreement (NOD) in August 2002.  The RO issued a 
statement of the case (SOC) in November 2002, and the veteran 
filed a substantive appeal in January 2003.  In March 2003 
and December 2003, the RO issued supplemental SOCs (SSOC) 
addressing additional evidence received concerning the 
veteran's claim.

In November 2004, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the appeal on the docket, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900 (2004).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran has loss of vision and severely diminished 
visual fields in the right eye attributed to a central artery 
occlusion occurring in September 1998.

3.  The only competent evidence on the question of medical 
nexus between the veteran's September 1998 central artery 
occlusion of his right eye and loss of vision in his right 
eye and his right eye trauma in service finds that they are 
not medically related.

4.  The veteran's left eye visual acuity is 20/30 and he has 
a full field of vision on the left.

5.  The only competent evidence on the question of medical 
nexus between the veteran's left eye branch retinal occlusion 
and his right eye trauma in service finds that the two events 
are not medically related.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of eye 
trauma, identified as defective vision, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.84a, Diagnostic Code 
6078 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

In June 2002, January 2003, and May 2003 letters, a July 2002 
Report of Contact, the November 2002 SOC, and the March 2003 
SSOC, VA notified the veteran of the legal criteria governing 
the claim.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2002, January 2003, and 
May 2003 letters and the July 2002 Report of Contact, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters and Report of Contact, VA 
requested that the veteran provide information to enable it 
to attempt to obtain any outstanding medical evidence 
pertinent to the claim on appeal.  The letters and Report of 
Contact confirm invitation to the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in July 
2002.  Compliance with the VCAA was not completed until May 
2003.  In December 2003, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claim for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's post-VCAA notice adjudication of the 
veteran's claim.  Given the RO's compliance with VCAA, and 
the RO's post-compliance adjudication of the claim, there is 
no additional action to be taken by the RO, and no benefit to 
the veteran in returning his claim to the RO for yet another 
post-VCAA adjudication.  This is especially true in the 
present case, where the veteran's claim has been advanced on 
the docket due to the veteran's age.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained has 
arranged for the veteran to undergo multiple VA examinations 
in connection with his claim.  As addressed in more detail 
below, the Board has determined that, as these examination 
reports provide sufficient medical evidence upon which to 
evaluate the veteran's disability, further examination of the 
veteran is not warranted.  See 38 U.S.C.A. § 5103A.  
Moreover, the veteran has been given the opportunity to 
submit evidence to support his claim, which he has done.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  In 
fact, as noted in the July 2002 Report of Contact, the 
veteran indicated that he did not have any additional 
evidence to submit.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Factual Background

During service the veteran was involved in a plane crash.  
Among other injuries, he suffered lacerations and trauma in 
the vicinity of his right eye, but his right eye was intact.  
His visual acuity at the time of the accident and recovery 
was 12/20 on the right and 20/20 on the left.  In September 
1946, the RO awarded the veteran service connection for 
residuals of eye trauma, identified as defective vision, 
assigning a noncompensable rating thereto, effective 
September 1, 1946.

On VA examination of July 1946, the veteran's right eye 
visual acuity to be 20/20 and his left eye visual acuity to 
be 15/20.  In August 1948, the veteran's visual acuity was 
20/40 on the right uncorrected, 20/20 corrected, and 20/30 on 
the left uncorrected and 20/25, corrected.

The veteran filed the current claim for an increased rating 
in May 2002.

In a May 2002 letter, the veteran's private physician noted 
that the veteran suffered a central artery occlusion of the 
right eye in September 1998 and that he had a permanent total 
loss of vision in the right eye, with visual acuity of hand 
motion only.  His left eye visual acuity was 20/30.

In June 2002, the veteran underwent a VA vision examination.  
The examiner noted that the veteran's best distance corrected 
visual acuity in the right eye was hand motion to the face, 
and that his best distance corrected visual acuity in his 
left eye was 20/30.  His visual field was normal in the left 
eye.  He noted a branch retinal vein occlusion in the left 
eye and a central retinal artery occlusion in the right eye.  
The examiner opined that the veteran had profound loss of 
vision in his right eye related to the central retinal artery 
occlusion and that this was not related to his wartime 
injuries.  He further opined that the veteran's branch 
retinal vein occlusion of the left eye was not related to his 
wartime injuries.

In May 2003, the veteran underwent another VA examination by 
the same examiner.  On examination, the examiner again found 
that the veteran's best distance corrected visual acuity in 
the right eye was hand motion to the face, and that his best 
distance corrected visual acuity in his left eye was 20/30, 
and that his visual fields were severely diminished in the 
right eye and full in the left eye.  The examiner stated that 
the veteran's central artery occlusion of the right eye was 
atherosclerotic in nature and that his branch retinal vein 
occlusion was also related to his underlying atherosclerosis.  
He went on to add that the veteran's vision loss is directly 
related to aging and atherosclerosis and that he could find 
no evidence in the veteran's history or in his examination to 
suggest that his vision loss was related to his military 
accident.

III.  Analysis

The veteran contends that his loss of vision in his right eye 
is due to his plane crash in service, and that he is entitled 
to an increased evaluation for his eye disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals of eye trauma, 
identified as defective vision, are currently evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Under this 
Diagnostic Code, a zero percent rating is assigned where 
visual acuity is 20/40 in both eyes.  A 10 percent rating 
requires any of the following combinations: visual acuity of 
20/100 in one eye and visual acuity of 20/40 in the other 
eye; visual acuity of 20/70 in one eye and visual acuity of 
20/40 in the other eye; or visual acuity of 20/50 in one eye 
and visual acuity of 20/40 in the other eye.  Under 
Diagnostic Code 6070, where the claimant has blindness in one 
eye, with only light perception, the minimum compensable 
evaluation, a 30 percent rating, requires that the other eye 
have a visual acuity of 20/40.  

For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (2004).
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The evidence of record shows that the veteran's has loss of 
vision in his right eye; however, the only competent opinions 
of record, the June 2002 and May 2003 VA examiner's 
statements, medically relate his right eye loss of vision to 
his central artery occlusion and further find that this 
occlusion is not related to his eye trauma in service.  In 
fact, the occlusion was determined to be related to age and 
atherosclerosis.  Therefore, because the current increase in 
his level of disability in the right eye is not attributable 
to his service-connected disability, additional compensation 
based on this increase is not warranted.  

The same is true for the branch retinal vein occlusion of the 
left eye.  The examiner found that this occlusion was due to 
age and atherosclerosis and that no vision loss was due to 
his wartime service.  

The Board finds that these examination reports-which include 
a recitation of the veteran's medical history and complaints, 
clinical findings, and the examiner's assessment-provide a 
sufficient medical basis for evaluation of the claim.  

The Board has considered the veteran's assertions that his 
current vision loss is due to his eye trauma during active 
service.  While the Board does not doubt the sincerity of his 
belief that his vision loss is related to his service, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter-here, whether the 
veteran's current extent of vision loss is attributable to 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As indicated 
above, the only competent evidence on that question rules out 
a medical relationship between his current vision loss and 
the in-service trauma upon which the grant of service 
connection was predicated.  

As a final point, the Board notes that, in an October 2004 
statement, the veteran's representative asserts that the 
claim should be remanded.  Specifically, the representative 
states that the examiner should determine the severity of the 
service-connected disability first, then address the 
nonservice-connected disability, and because he did not do 
this, the examinations are inadequate.  The Board disagrees.  
The veteran has had permanent and total loss of vision in his 
right eye since September 1998, and there is no way for the 
examiner to go back in time to assess what level of visual 
acuity existed prior to the occlusion.  Any attempt to do so 
would be mere speculation.  Moreover, the Board points out 
that even if the veteran's right eye vision loss was 
attributed to his service trauma, he would not be entitled to 
a compensable rating under the applicable criteria.  Pursuant 
to Diagnostic Code 6070, in order to receive a compensable 
rating for blindness in one eye, the other eye must have a 
visual acuity of 20/40.  The veteran's visual acuity in his 
left eye is 20/30, which warrants a zero percent evaluation.  

For all the foregoing reasons, the claim for a compensable 
rating for residuals of eye trauma, identified as defective 
vision, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).




ORDER

A compensable rating for residuals of eye trauma, identified 
as defective vision, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



